DEFERRED COMPENSATION PLAN
(New Participant Form)

        THIS DEFERRED COMPENSATION PLAN (hereinafter referred to as “Plan”) is
entered into effective this ____ day of ____, 19__, by and between NU SKIN
INTERNATIONAL, INC., a Utah corporation, hereinafter called “Company” and by
[Name of Employee], hereinafter called “Employee.”


WITNESSETH:

        FOR AND IN CONSIDERATION of the mutual covenants, promises and
conditions herein contained, the parties agree as follows:

    1.        TERM OF PLAN. This Plan shall become effective as of the above
date and shall remain in effect until the entire amount of the Deferred
Compensation Trust (hereinafter referred to as “Compensation Trust”) has been
distributed to the Employee or his designated beneficiary, or forfeited to the
Company pursuant to the terms of this Plan. Employee hereby accepts this Plan
and agrees to serve at the discretion of the Company and to devote his full time
and talents to the business conducted by the Company.

    2.        OTHER AGREEMENTS, SUPERSEDURE. This Plan shall not supersede any
other contract of employment, whether written or oral, between the Company and
Employee. However, any article or clause of any other contract which may be in
conflict with this Plan shall be deemed amended by this Plan as herein provided.

    3.        COMPENSATION ACCOUNTS AND TRUST. Upon the execution of this Plan,
the Company will establish an Account on the Company’s books for the benefit of
Employee (the “Compensation Account”). The Compensation Account will contain two
sub-accounts; the “Employee Compensation Sub-Account” and the “Company
Compensation Sub-Account.” In addition, the Company shall establish the
Compensation Trust to facilitate the performance of its deferred compensation
obligation. The Compensation Trust may be amended as convenient or required to
permit the inclusion therein of plans similar to the Plan as a “Plan” as defined
in the Compensation Trust agreement.

    4.        EMPLOYEE CONTRIBUTIONS. Prior to the beginning of each fiscal year
of the Company during which the Employee is employed, the Employee may elect to
defer a portion of the compensation to be paid to the Employee for the coming
year (“Employee Contribution”). The Employee Contribution shall be credited by
the Company to the Employee Compensation Sub-Account at the times at which the
compensation would have been paid except for the deferral election (i.e., if the
Employee elects to defer a portion of his normal bi-weekly compensation then the
deferred portion shall be credited to the Employee Compensation Sub-Account on a
bi-weekly basis). For purposes of the fiscal year in which this Plan is first
implemented, the election by the Employee shall be made within thirty (30) days
after this Plan is effective.

    5.        COMPANY CONTRIBUTIONS. Until this Plan is terminated as provided
for herein, the Company will make a contribution (“Company Contributions”) to
the Company Compensation Sub-Account, subject to and based upon the continued
profitability of the Company and the continued employment and performance of the
Employee, which Company Contributions shall be as follows: On or before the end
of each fiscal year of the Company during which the Employee works, the Board of
Directors of the Company shall determine in their sole discretion an amount to
be credited to the Company Compensation Sub-Account for the fiscal year, which
amount shall not be less than ten percent (10%) of the Base Salary of the
Employee for the fiscal year, determined prior to the deferral of any
compensation pursuant to this Plan, and exclusive of all bonuses, commissions
and other compensation paid to the Employee. For purposes of this paragraph 5,
there shall be included as a year in which the Employee works, any year in which
the Employee is on leave of absence from the Company and is serving as a
full-time missionary for any legally recognized ecclesiastical organization, and
there shall be credited to the Company Compensation Sub-Account for any such
year an amount not less than ten percent (10%) of the Base Salary of the
Employee for the most recent preceding fiscal year in which the Employee was
employed throughout the year by the Company.

        For all purposes of this Agreement, the term Company Contributions will
include all contributions to the Company Compensation Sub-Account by the Company
or by any Affiliate of the Company. Further, the term Base Salary shall include
the Base Salary received by Employee from the Company or by an Affiliate of the
Company. An Affiliate of the Company is a company that directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with the Company.

    6.        CONTRIBUTIONS TO COMPENSATION TRUST. On at least an annual basis,
the amount in the Compensation Account shall be contributed to the Compensation
Trust.

    7.        ACCOUNTING. At the end of each fiscal year the Company shall
notify the Employee in writing as to the amount, if any, that has been credited
to the Employee Compensation Sub-Account, the Company Compensation Sub-Account
and contributed to the Compensation Trust for the past fiscal year and the total
amount held in the Compensation Trust for the benefit of the Employee with the
earnings thereon. The accounting shall specify the vested portion of amounts
held pursuant to the Plan.

    8.        NATURE OF COMPANY’S OBLIGATION. The Company’s obligations under
this Plan shall be an unfunded and unsecured promise to pay. The Company shall
not be obligated under any circumstances to fund its financial obligations under
this Plan. Any assets which the Company may acquire to help cover its financial
liabilities are and remain general assets of the Company subject to the claims
of its creditors. Neither the Company nor the Plan created hereby gives the
Employee any beneficial ownership interest in any asset of the Company. All
rights of ownership in any such assets are and remain in the Company. All assets
in the Compensation Account and in the Compensation Trust shall always be deemed
to be assets of the Company subject to the general creditors of the Company. The
Employee shall have no vested right in the Compensation Account or the
Compensation Trust. The assets in the Compensation Account and Compensation
Trust shall be held pursuant to this Plan and shall remain the sole and
exclusive property of the Company and shall be subject to corporate general
creditors.

    9.        EMPLOYEE RIGHT TO ASSETS.

        a.        The rights of the Employee, any Designated Beneficiary of the
Employee, or any other person claiming through the Employee under this Plan,
shall be solely those of an unsecured general creditor of the Company. The
Employee, the Designated Beneficiary of the Employee, or any other person
claiming through the Employee, shall have the right to receive those payments
specified under this Plan only from the Company, and has no right to look to any
specific or special property separate from the Company to satisfy a claim for
benefit payments, including but not limited to the Compensation Trust.

        b.        The Employee agrees that he, his Designated Beneficiary, or
any other person claiming through him shall have no rights or beneficial
ownership interest whatsoever in any general asset that the Company may acquire
or use to help support its financial obligations under this Plan, including but
not limited to the Compensation Trust. Any such general asset used or acquired
by the Company in connection with the liabilities it has assumed under this
Plan, shall not be deemed to be held under any trust for the benefit of the
Employee or his Designated Beneficiary. Nor shall any such general asset be
considered security for the performance of the obligations of the Company. Any
such asset shall remain a general, unpledged, and unrestricted asset of the
Company.

        c.        The Employee also understands and agrees that his
participation in the acquisition of any such general asset for the Company shall
not constitute a representation to the Employee, his Designated Beneficiary, or
any person claiming through the Employee that any of them has a special or
beneficial interest in such general asset.

    10.        RETIREMENT BENEFITS. At such time as Employee terminates
employment with the Company (which time shall hereafter be referred to as
“Retirement Date”) the Company will pay a deferred compensation benefit
(“Retirement Benefit”) to Employee. The amount of the Retirement Benefit shall
be equal to the vested portion of the amount contributed to the Compensation
Trust from the Compensation Account together with any earnings thereon as of the
Retirement Date of the Employee. The Retirement Benefit shall be paid to
Employee in 60 equal monthly installments, with the first payment commencing 30
days after the Employee reaches his Retirement Date. The Company may, in its
discretion, accelerate any payments to the Employee and may accelerate vesting
of the benefits under the plan. In addition, the Company in its discretion may
pay the Retirement Benefit prior to termination of Employee’s employment with
the Company. The Company may, in its discretion, accelerate any payments to the
Employee and may accelerate vesting of the benefits under the plan.

    11.        DISABILITY BENEFITS. If it is determined using social security
standards that the Employee is permanently and totally disabled and unable to
continue to perform his duties in the Company, and on the express condition that
the Employee has satisfied all of the covenants, conditions and promises
contained in this Plan (to the extent applicable) the Company shall pay to the
Employee the vested portion of the amount contributed to the Compensation Trust
from the Compensation Account together with any earnings thereon as of the date
that disability is determined (“Disability Benefit”). The Disability Benefit
shall be paid to the Employee in 60 equal monthly installments to commence 30
days after disability is established to the satisfaction of the Company. The
Company may, in its discretion, accelerate any payments to the Employee and may
accelerate vesting of the benefits under the plan.

    12.        DEATH BENEFITS.

        a.        Pre-retirement death benefit. Upon the death of Employee prior
to his Retirement Date, a Death Benefit shall be paid to Employee’s estate (or
his designated beneficiary) in an amount equal to sum of the following (“Death
Benefit”):

            (i)        The amount contributed to the Compensation Trust from the
Employee Compensation Sub-Account together with any earnings thereon as of the
date of the Employee’s death; and

            (ii)        the greater of (a) the vested portion of the amount
contributed to the Compensation Trust from the Compensation Account together
with any earnings thereon as of the date of the Employee’s death; or (b) an
amount equal to five times the average of the Employee’s Base Salary for the
three most recent years. The Death Benefit shall be paid in 60 equal monthly
installments to commence 30 days after the death of Employee. The Company may,
in its discretion, accelerate any payments due and may accelerate vesting of the
benefits under the plan.

        b.        Post-retirement death benefit. If Employee dies after his
Retirement Date, the Employee’s estate (or his designated beneficiary) shall be
entitled to receive the remaining unpaid vested portion of the Retirement
Benefit. The remaining Retirement Benefit shall be paid to the Employee’s estate
(or his Designated Beneficiary) on the same basis as it was being paid to the
Employee as of Employee’s Retirement Date. The Company may, in its discretion,
accelerate any payments due and may accelerate vesting of the benefits under the
plan.

        c.        For the purposes of this Section 12, the Employee shall be
deemed employed by the Company at any time during which the Employee is on leave
of absence from the Company and is serving as a full-time missionary for any
legally recognized ecclesiastical organization, at the Base Salary of the
employee in effect immediately prior to the commencement of such leave of
absence.

    13.        VESTING. Employee’s right to receive the Benefits hereunder shall
vest as follows:

        1.        The Employee shall be 100% vested in all amounts contributed
to the Employee Compensation Sub-Account.

        2.        The Employee shall vest 100% in amounts contributed to the
Company Compensation Sub-Account if the Employee has been continuously employed
with the Company from the date of the Plan until the earlier of the following
events:

            (a)        The Employee attains 60 years of age; or

            (b)        The Employee has been continuously employed by the
Company for a period of twenty (20) years.

            (c)        The Employee’s death or disability as defined in the
Plan.

        3.        No amounts contributed to the Company Compensation Sub-Account
shall vest unless the employee has been continuously employed by the Company
from the date of the Plan until the events specified in paragraph 13.2 above.

        4.        Notwithstanding paragraphs 13.1, 13.2 and 13.3 above, Employee
shall forfeit all benefits accruing under this Plan if at any time during his
employment with the Company, Employee (1) directly or indirectly enters into the
employment of or owns any interest in any other company, business or corporation
which competes directly or indirectly with the business of the Company, or (2)
the Employee allows the association of his name with or renders any service or
assistance or advice, whether or not for consideration, to any other
corporation, company or business which company, business or corporation is in
competition with the Company.

        5.        For purposes of this paragraph 13, there shall be included in
the time the Employee is deemed continuously employed by the Company any time in
which the Employee is on leave of absence from the Company and is serving as a
full-time missionary for any legally recognized ecclesiastical organization.

    14.        NATURE OF BENEFITS. It is expressly understood that when Benefits
provided for herein are payable, they are payable on account of the past
services of Employee and are not payable on account of services to be rendered
after the date the Employee retires or terminates. Further, all amounts to be
paid hereunder do not depend on Employee serving as a consultant or the Employee
serving in any capacity for the Company after the Employee’s Retirement.
Benefits payable hereunder are specifically meant to be paid upon the
termination, retirement, death or disability of the Employee as deferred
compensation.

    15.        INVESTMENT DISCRETION. All amounts contributed to the
Contribution Account under this Plan, and any and all earnings thereon may be
invested or utilized by the Company as the Company, in its sole and absolute
discretion, may determine, including, without limitation, in any aspect of the
business or operations of the Company. The Company may exercise this discretion
to determine the amount of earnings on any amounts contributed to the
Contribution Account for any period.

    16.        NONASSIGNABILITY. It is expressly understood and agreed hereunder
that the Benefits derived from this Plan are not subject to attachment for
payment of any debts or judgments of Employee and neither Employee nor the
Employee’s spouse or heirs shall have any right to transfer, modify, anticipate,
encumber, or assign any of the Benefits or rights hereunder. None of the
payments which may be due to the Employee shall be transferrable by operation of
law in the event the Employee becomes insolvent or bankrupt.

    17.        MERGER OR CONSOLIDATION. In the event the Company shall
reorganize, consolidate or merge with any other company this Plan shall become
an obligation of the new company or of any company taking over the duties and
responsibilities of the Company. The Company agrees that if any of these events
occur, Employee may request that a Rabbi trust be established to hold the
Benefits.

    18.        LIQUIDATION AND INSOLVENCY. In the event the Company must
liquidate due to insolvency or events resulting in an act of bankruptcy, or in
the event the Company becomes insolvent and is incapable of paying its bills and
obligations, then this Agreement shall terminate and shall be considered as
fully and completely discharged.

    19.        PAYMENTS TO OTHER PERSONS. If the Company shall find that any
person to whom any payment is to be made under this Plan is unable to care for
his affairs because of illness or accident, or is a minor, any Benefit due
(unless a prior claim therefore shall have been made by a duly appointed
guardian, committee or other legal representative) may be paid to the spouse, a
child, a parent, or a brother or sister, or to any person deemed by the Company
to have incurred expenses for such person otherwise entitled to payment, in such
manner and proportions as the Company may determine. Any such payment shall be a
complete discharge of the liabilities of the Company under this Plan.

    20.        LIMITATIONS OF THIS PLAN. Nothing contained herein shall be
construed as conferring upon the Employee the right to continue in the employ of
the Company in any capacity.

    21.        OTHER BENEFITS DETERMINED BY COMPENSATION. All amounts credited
to the Account under this Plan shall not be deemed to be part of the Employee’s
regular annual compensation for the purpose of computing benefits to which he
may be entitled under any pension, profit sharing, 401(k) plan or other
arrangement of the Company for the benefit of its employees.

    22.        BOARD OF DIRECTORS AUTHORITY. The Board of Directors of the
Company shall have full power and authority to interpret, construe and
administer and amend prospectively this Plan and the Board’s interpretations and
construction hereof and actions hereunder shall be binding and conclusive on all
persons for all purposes. No Employee, representative or agent of the Company
shall be liable to any person for any action taken or omitted in connection with
the interpretation and administration of this Plan unless attributable to his
own willful misconduct or lack of good faith.

    23.        AMENDMENT. During the lifetime of the employee, this Plan may be
amended or revoked at any time, in whole or part, by the mutual written
agreement of the parties.

    24.        BINDING EFFECT. This Plan shall be binding upon the parties
hereto, their heirs, assigns, successors, executors, administrators and they
shall agree to execute any and all instruments necessary for the fulfillment of
the terms of this Plan.

    25.        APPLICABLE LAW. This Plan shall be construed in accordance with
and governed by the laws of the State of Utah.

    26.        COMPENSATION TRUST. The Company may effect such amendments to the
Compensation Trust Agreement dated September 23, 1993 as convenient or required
to be consistent with this Amended Agreement and/or is required to make or
continue to make the Compensation Trust Agreement in compliance with Internal

Revenue Service Revenue Procedure 92-64 or any amendments or replacements
thereto.

        IN WITNESS WHEREOF the parties hereto have set their hands the day and
year first above written.


COMPANY:

NU SKIN INTERNATIONAL, INC.

By______________________________
Its______________________________


EMPLOYEE:

_________________

[Name of Employee]


BENEFICIARY DESIGNATION


ENDORSEMENT:

        The Employee pursuant to that certain Deferred Compensation Plan entered
into on the day of _____, 19, by and between NU SKIN INTERNATIONAL, INC. and
Employee, does hereby designate the following beneficiary:


EMPLOYEE:

_________________

    [Name of Employee]


DEFERRED COMPENSATION CONTRIBUTION RECONCILIATION

TO:        [Name of Employee]

DATE:

        The amounts which have been credited pursuant to the Deferred
Compensation Plan for your benefit are as follows:


DEFERRED COMPENSATION PLAN CONTRIBUTION RECONCILIATION

NAME OF ACCOUNT

--------------------------------------------------------------------------------

  AMOUNT
CONTRIBUTED
TO DATE

--------------------------------------------------------------------------------

  ACCUMULATED
VALUE

--------------------------------------------------------------------------------

  VESTED
PERCENTAGE

--------------------------------------------------------------------------------

                  Employee
Compensation Sub
Account           100%                   Company
Compensation Sub
Account 1998                               Company
Compensation Sub
Account 1999                               Company
Compensation Sub
Account 2000                               Company
Compensation Sub
Account 2001              


        This reconciliation reflects the amounts as set forth on the books and
records of the Company as of the date set forth above and does not guarantee the
amount or availability of any benefit under the Plan. The amount or availability
of any benefit under the Plan must be determined by reference to the terms and
conditions of the Plan.


AMENDMENT NO.1 TO
DEFERRED COMPENSATION PLAN

        THIS AMENDMENT NO. 1 TO DEFERRED COMPENSATION PLAN (hereinafter referred
to as the “Amendment”) is entered into effective the _____ day of ________,
20____ by and between NU SKIN INTERNATIONAL, INC., a Utah corporation,
hereinafter called “Company” and ______________________, hereinafter called
“Employee.”


WITNESSETH:

        WHEREAS, the Company and the Employee entered into that certain Deferred
Compensation Plan effective as of the 1st day of January, 2003 (the “Plan”), and
the Company and the Employee desire to amend the Plan to allow the Employee to
direct the investment of amounts held in trust for the account of Employee among
investment options selected by the Company and to allow the Company more
flexibility in providing the benefits under the Plan.

        FOR AND IN CONSIDERATION of the premises, and the mutual covenants,
promises and conditions herein contained, the parties agree as follows:

        1.        EFFECTIVE DATE OF AMENDMENT. This Amendment shall become
effective as of the date first written above.

        2.        INVESTMENT DIRECTION. The Company, at its sole discretion, may
select one or more performance model(s) (an “Investment Model”) to be made
available for selection by the Employee. The Employee may be permitted to choose
an Investment Model for some or all of the amounts held in the Compensation
Account. The earnings hypothetically returned pursuant to each Investment
Model(s) selected by the Employee with the respect to the amount designated by
the Employee as subject to the Investment Model shall be added to the
Compensation Account, and there shall be deducted from the Compensation Account
the amount of any loss hypothetically returned pursuant to each Investment
Model(s) selected by the Employee with respect to the amount designated by the
Employee as subject to the Investment Model. At any time and from time to time
the Company shall have the right, in its sole discretion, to change, modify or
discontinue the availability of any Investment Model(s). Pursuant to rules
adopted by the Company, the Employee shall be entitled to select and change the
Investment Model(s) by which earnings attributable to Employee’s Compensation
Account will be measured. The Employee shall be provided from time to time as
determined by the Company information regarding the investment results of the
Investment Model(s). The Company’s liability to the Employee for amounts in the
Compensation Account shall be determined by the performance of the Investment
Model(s) selected by the Employee. The Trustee of the Compensation Trust may
invest the assets of the Compensation Trust in accordance with the Investment
Model(s) selected by the Employee. The Trustee of the Compensation Trust shall
have the discretion to select any investment or Investment Model for any amounts
in the Compensation Account. The Company shall be under no obligation to follow
the Employee’s direction as to selection of an Investment Model. The Company and
the Trustee of the Compensation Trust shall have no responsibility for the
performance of any investment in which any portion of the Compensation Account
is invested, and particularly, without limitation, shall have no responsibility
for the performance of any Investment Model chosen by the Employee.

        3.         PERIODIC REPORTING. The Company may, in its sole discretion,
provide to the Employee access to periodic reports, on such basis as the Company
may determine, reflecting the amount of the Compensation Account and the
Investment Models selected by the Employee.

        4.         AMENDED PROVISIONS. Sections 10, 11, and 12 of the Plan are
hereby amended in their entirety to read as follows:

  10.   RETIREMENT BENEFITS. At such time as Employee separates from employment
with the Company (which time shall hereafter be referred to as “Retirement
Date”) the Employee shall receive the Employee’s Vested Deferral Account at the
time and in the manner elected by the Employee. The Employee’s Vested Deferral
Account is the amounts held in the Compensation Accounts and the Compensation
Trust for the benefit of the Employee. An election regarding the time and manner
of payment of the Employee’s Vested Deferral Account (including all future
years’ contributions) shall be made within thirty (30) days of the date of this
Amendment and may be amended thereafter at the election of the Employee,
provided that any amendment will only be valid if made concurrent with the
Employee’s most recent election to defer Compensation under Section 3, but no
later than November 30 of the year prior to the year in which the Retirement
Date occurs.


         a.        Time of Payment. An Employee’s Vested Deferral Account shall
be paid (or commence to be paid) according to the advance election of the
Employee, either (i) within two years following the Retirement Date, or (ii) on
the January 1st immediately following the Retirement Date. If the Employee has
not made or has no valid election in effect at the time of Retirement Date,
distribution shall commence thirty (30) days after the Retirement Date.


         b.        Manner of Payment. An Employee’s Vested Deferral Account will
be paid according to the advance election of the Employee, either in a lump sum
cash payment or substantially equal installments. Installment payments may be
made annually, semi-annually, quarterly, monthly, semi-monthly or bi-weekly over
any period from two (2) to thirty (30) years. However, no payment period may
extend beyond the joint life expectancy of the Employee and his or her spouse.
If no election has been made by the Employee, the Employee’s Vested Deferral
Account will be paid in substantially equal monthly installments over a period
of five (5) years.


         c.         Value of Employee’s Vested Deferral Account Balance. The
value of an Employee’s Vested Deferral Account to be distributed shall be
determined as of the date a payment is made, and shall be charged with
distributions and adjusted for gains and losses, through such date. To the
extent payment shall be made in installments, the amount of the installment for
a particular month may be adjusted to take into account the value of the
Employee’s Vested Deferral Account (as adjusted) and the number of remaining
months over which the installments payments are to be made.


        The Company may, in its discretion, accelerate any payment to the
Employee and may accelerate vesting of the benefits under the plan. In addition,
the Company in its discretion may pay the Employee’s Vested Deferral Account
prior to the Employee’s separation from employment with the Company.

  11.          DISABILITY BENEFITS. If it is determined using social security
standards that the Employee is permanently and totally disabled and unable to
continue to perform his duties in the Company (the “Disability Date”), and on
the express condition that the Employee has satisfied all of the covenants,
conditions and promises contained in this Plan (to the extent applicable) the
Employee shall receive the Employee’s Vested Deferral Account at the time and in
the manner elected by the Employee. The Employee’s Vested Deferral Account is
the amounts held in the Compensation Accounts and the Compensation Trust for the
benefit of the Employee. An election regarding the time and manner of payment of
the Employee’s Vested Deferral Account (including all future years’
contributions) shall be made within thirty (30) days of the date of this
Amendment and may be amended thereafter at the election of the Employee,
provided that any amendment will only be valid if made concurrent with the
Employee’s most recent election to defer Compensation under Section 3, but no
later than November 30 of the year prior to the year in which the Disability
Date occurs.


        a.         Time of Payment. An Employee’s Vested Deferral Account shall
be paid (or commence to be paid) according to the advance election of the
Employee, either (i) within thirty (30) days after disability is established to
the satisfaction of the Company, or (ii) on the January 1st immediately
following the date when disability is established to the satisfaction of the
Company. If the Employee has not made or has no valid election in effect at the
time of the determination of disability, distribution shall commence within
thirty (30) days after disability is established to the satisfaction of the
Company.


        b.         Manner of Payment. An Employee’s Vested Deferral Account will
be paid according to the advance election of the Employee, either in a lump sum
cash payment or substantially equal installments. Installment payment may be
made annually, semi-annually, quarterly, monthly, semi-monthly, or bi-weekly
over any period from two (2) to thirty (30) years. However, no payment period
may extend beyond the joint life expectancy of the Employee and his or her
spouse. If no election has been made by the Employee, the Employee’s Vested
Deferral Account will be paid in substantially equal monthly installments over a
period of five (5) years.


         c.         Value of Employee’s Vested Deferral Account Balance. The
value of an Employee’s Vested Deferral Account to be distributed shall be
determined as of the date a payment is made, and shall be charged with
distributions and adjusted for gains and losses, through such date. To the
extent payment shall be made in installments, the amount of the installment for
a particular month may be adjusted to take into account the value of the
Employee’s Vested Deferral Account (as adjusted) and the number of remaining
months over which the installments payments are to be made.


        The Company may, in its discretion, accelerate any payments to the
Employee and may accelerate vesting of the benefits under the plan.

        12.    DEATH BENEFITS.

         a.           Pre-retirement death benefit. Upon the death of the
Employee prior to his Retirement Date, a Death Benefit shall be paid to
Employee’s estate (or his designated beneficiary) in an amount equal to sum of
the following (“Death Benefit Deferral Account”):


  (i)        The amount contributed to the Compensation Trust from the Employee
Compensation Sub-Account together with any earnings thereon as of the date of
the Employee’s death; and


 


  (ii)        the greater of (a) the vested portion of the amount contributed to
the Compensation Trust from the Compensation Account together with any warning
thereon as of the date of the Employee’s death; or (b) an amount equal to five
times the average of the Employee’s Base Salary for the three most recent years.


        The Death Benefit Deferral Account shall be paid at the time and in the
manner elected by the Employee.. An election regarding the time and manner of
payment of the Employee’s Death Benefit Deferral Account (including all future
years’ contributions) shall be made within thirty (30) days of the date of this
Amendment and may be amended thereafter at the election of the Employee,
provided that any amendment will only be valid if made concurrent with the
Employee’s most recent elections to defer Compensation under Section 3, but no
later that November 30 of the year prior to the year in which the Employee’s
death occurs.

        a.        Time of Payment. An Employee’s Death Benefit Deferral Account
shall be paid (or commence to be paid) according to the advance election of the
Employee, either (i) within two years after the date of the Employee’s death, or
(ii) on the January 1st immediately following the date of the Employee’s death.
If the Employee has not made or has no valid election in effect at the time of
death, distribution shall commence within thirty (30) days after the date of the
Employee’s death.


        b.        Manner of Payment. An Employee’s Death Benefit Deferral
Account will be paid according to the advance election of the Employee, either
in a lump sum cash payment or substantially equal installments. Installment
payment may be made annually, semi-annually, quarterly, monthly, semi-monthly,
or bi-weekly over any period from two (2) to thirty (30) years. However, no
payment period may extend beyond the joint life expectancy of the Employee and
his or her spouse. If no election has been made by the Employee, the Employee’s
Vested Deferral Account will be paid in substantially equal monthly installments
over a period of five (5) years.


        c.        Value of Employee’s Death Benefit Deferral Account. The value
of an Employee’s Death Benefit Deferral Account to be distributed shall be
determined as of the date a payment is made, and shall be charged with
distributions and adjusted for gains and losses, through such date. To the
extent payment shall be made in installments, the amount of the installment for
a particular month may be adjusted to take into account the value of the
Employee’s Death Benefit Deferral Account (as adjusted) and the number of
remaining months over which the installments payments are to be made.


        The Company may, in its discretion, accelerate any payments to the
Employee and may accelerate vesting of the benefits under the plan.

        b.        Post-retirement death benefit. If Employee dies after his
Retirement Date, the Employee’s estate (or his designated beneficiary) shall be
entitled to continue to receive the amounts as determined pursuant to Section 10
on the same basis as it was being paid to the Employee. The Company may, in its
discretion, accelerate any payments due and may accelerate vesting of the
benefits under the plan.

        c.        For the purposes of this Section 12, the Employee shall be
deemed employed by the Company at any time during which the Employee is on leave
of absence from the Company and is serving as a full-time missionary for any
legally recognized ecclesiastical organization, at the Base Salary of the
employee in effect immediately prior to the commencement of such leave of
absence.

        5.          TERMS. Terms used herein shall have the same meaning as
ascribed thereto in the Plan and any amendment thereto, except as otherwise
specifically defined herein.

        6.        COMPENSATION TRUST. The Company may effect such amendments to
the Compensation Trust Agreement dated September 23, 1993 as convenient or
required to be consistent with this Amendment and/or is required to make or
continue to make the Compensation Trust Agreement in compliance with Internal
Revenue Service Revenue Procedure 92-64 or any amendments or replacements
thereto.

    7.        EFFECT OF AMENDMENT. Except as otherwise specifically amended
hereby, or as may be inconsistent with the terms of this Amendment, the Plan as
previously amended and as in effect prior to the date of this Amendment shall
continue in full force and effect.

        IN WITNESS WHEREOF the parties hereto have set their hands the day and
year first above written.

NU   COMPANY:

NU SKIN INTERNATIONAL, INC.

BY:                                                          
                                       
Its:                                                          
                                       

EMPLOYEE:

                                                                              
                   
